DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 29Mar2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if all the claims were examined.  This is not found persuasive because this is not an , causing a serious search burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
As a result claims 14-21 are withdrawn from further consideration.
	Claims 1-13 are the current claims hereby under examination.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 1 should state, “A sensor for determining a concentration of an analyte…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior of the electrode system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This is indefinite as it is unclear what exterior of the electrode system the Applicant is referring to. For purposes of examination, this is being interpreted as “an exterior of the electrode system.”
	Claim 5 is indefinite because it is unclear how the claim is limiting the sensor when it is depending from itself. It appears as though this claim should be dependent from claim 4. 
Claim 5 is also indefinite as it states 35-20%, which is not an appropriate range. It is unclear if the range is supposed to read 20-35% or if this has another meaning. For purposes of examination, this is being interpreted as 20-35%
Claims 2-13 incorporate the indefinite subject matter of claim 1 therein, thereby being rejected under U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states that the diffusion barrier is made of an aliphatic polyurethane, which is the material from the chemical formula. Claim 6 does not further limit claim 1 since the diffusion barrier already comprises an aliphatic polyurethane as mentioned in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20130126349 A1).
Regarding claims 1, 6, and 7, Zhang teaches a sensor for determining the concentration of an analyte under in-vivo conditions (Paragraph [0051] and Fig. 1), comprising: an electrode system having an electrode with immobilized enzyme molecules (Paragraphs [0050] and [0063] and Fig. 1, elements 10 (electrode system), 30 (electrode), and 40 (immobilized enzyme molecules)); and a diffusion barrier that controls diffusion from the exterior of the electrode system to the immobilized enzyme molecules, wherein the diffusion barrier comprises a 
Regarding claim 3, Zhang teaches wherein the diffusion barrier includes a membrane covering the electrode with immobilized enzyme molecules (Paragraph [0081] and Fig. 1, elements 40 immobilized enzyme molecules) and 50 (diffusion barrier)).
Regarding claim 8, Zhang teaches wherein the immobilized enzyme molecules are configured to determine glucose concentration in a bodily fluid (Paragraph [0064]).
Regarding claim 11, Zhang teaches wherein the diffusion barrier includes a cover layer at least partially covering an electrode path of the electrode system (Paragraph [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20130126349 A1).

Regarding claim 9, Zhang fails to explicitly teach wherein the sensor is configured for determining the glucose concentration in a range of concentration from about 20 to about 800 mg/l. However, because Zhang teaches the structural elements of the sensor in claim 1, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Staib (WO 2013/144255 A1 - cited by Applicant) in view of Zhang (US 20130126349 A1).
The claims are directed towards a sensor for determining the concentration of an analyte under in-vivo conditions, comprising: 
an electrode system having an electrode with immobilized enzyme molecules; and 
a diffusion barrier that controls diffusion from the exterior of the electrode system to the immobilized enzyme molecules, wherein the diffusion barrier comprises an aliphatic polyurethane.

Staib suggests the diffusion barrier comprising a hydrophilic polyurethane with an aliphatic diol (Page 22, lines 21-29), but does not explicitly state the diffusion barrier comprises a hydrophilic aliphatic thermoplastic polyurethane. 
Zhang teaches a diffusion barrier for a glucose sensor comprising a hydrophilic aliphatic thermoplastic polyurethane (Paragraphs [0071] – [0073] of Zhang).
Zhang is analogous art as it teaches a glucose sensor to determine glucose concentration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the diffusion barrier of Staib to be a hydrophilic aliphatic thermoplastic polyurethane, as taught by Zhang. This would be modified in order to provide good compatibility, flexural endurance, high strength, mechanical strength, and/or processing versatility (Paragraph [0021] of Zhang). Furthermore, according to Applicant’s specification TecophilicTM is a hydrophilic aliphatic thermoplastic polyurethane (Paragraph [0060] of Applicant’s Specification as filed) and paragraph [0073] of Zhang teaches the diffusion barrier comprising of TecophilicTM.
Regarding claim 3, Staib in view of Zhang teach wherein the diffusion barrier includes a membrane covering the electrode with immobilized enzyme molecules (Page 21, lines 16-22 of Staib).

Regarding claim 5, Staib in view of Zhang teach wherein the diffusion barrier has a water absorption capacity within the range of 35-20% (Page 9, lines 23-26 of Staib).
Regarding claim 8, Staib in view of Zhang teach wherein the immobilized enzyme molecules are configured to determine glucose concentration in a bodily fluid (Page 10, lines 13-31 of Staib).
Regarding claim 9, Staib in view of Zhang fails to explicitly teach wherein the sensor is configured for determining the glucose concentration in a range of concentration from about 20 to about 800 mg/l. However, because Staib in view of Zhang teach the structural elements of the sensor in claim 1, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Regarding claim 10, Staib in view of Zhang teach wherein the diffusion barrier has a layer thickness of about 5 to about 50 pm (Page 5, lines 24-27 of Staib).
Regarding claim 11, Staib in view of Zhang teach wherein the diffusion barrier includes a cover layer at least partially covering an electrode path of the electrode system (Page 5, lines 16-21 of Staib).
Regarding claim 12, Staib in view of Zhang fails to explicitly teach wherein the sensor has a sensitivity loss of less than 15% over a storage period of 3 months. However, because Staib in view of Zhang teach the structural elements of the sensor in claim 1, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical 
Regarding claim 13, Staib in view of Zhang fails to explicitly teach wherein the sensor has a sensitivity loss of less than 20% over a storage period of 1 year. However, because Staib in view of Zhang teach the structural elements of the sensor in claim 1, it will perform the functional limitation. See MPEP 2182 – “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pushpala (US 20140275897 A1) and Rong (US 20130245412 A1) teach a sensor for determining the concentration of an analyte under in-vivo conditions, comprising immobilized enzyme molecules and a diffusion barrier. Staib (US 20140018653 A1) and Staib (WO 2010028708 A1 – cited by Applicant) teach an electrode system for measuring the concentration of an analyte under in vivo conditions, the system comprising: an electrode with immobilized enzyme molecules and a diffusion barrier that controls diffusion of the analyte from an exterior of the electrode system to the immobilized enzyme molecules. Lew (US 20030100822 A1) teaches a glucose sensor comprising immobilized enzyme molecules and a semipermeable membrane cross-lined with aliphatic polyurethanes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            



/ETSUB D BERHANU/            Primary Examiner, Art Unit 3791